Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION

Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-3, 5-10, 12-15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of Reference MIDDLEBROOKS (US-PGPUB-NO:  20160313651)(As to claim 1, 13, 15, MIDDLEBROOKS discloses):1. A method of selecting a measurement location [Para. 50, refer to: “measurement” and “location”], the method comprising: 
obtaining pattern data describing a pattern to be applied to substrates in a patterning process [Para. 4, refer to: “device fabrication procedure of transferring the circuit pattern from the patterning device to the substrate of the device manufacturing process, the substrate may undergo various device fabrication procedures”]; 
obtaining a process characteristic measured during or following processing of a substrate, the process characteristic characterizing the processing of the substrate [Para. 9, refer to: “a process parameter of a device manufacturing process for lithographically exposed substrates and/or a layout parameter of a pattern to be provided on a substrate using a lithographic apparatus”]; 

determining a simulated result of the patterning process based on the pattern data and the process characteristic [Para. 71, refer to: “simulation”, “pattern”, “process”]; and 
selecting a measurement location for the substrate based on the simulated result [Para. 64, refer to: “measurements may be sampled based on a simulation result of hotspots, location of particular device structures”].

(As to claim 2 MIDDLEBROOKS discloses):2. The method of claim 1, wherein obtaining pattern data comprises obtaining a reticle model or design layout [Para. 29, 34 and 35, refer to: “design layout”].

(As to claim 3, 5 MIDDLEBROOKS discloses):3. The method of claim 1, wherein obtaining a process characteristic comprises obtaining a process characteristic measured during patterning of the substrate [Para. 33 and 13, refer to: “process”, “characteristic” and “pattern”].

(As to claim 6 MIDDLEBROOKS discloses):6. The method of claim 5, wherein obtaining a process characteristic measured before at least one process of patterning the substrate comprises [Para. 33 and 130]:

obtaining a film thickness of a layer of the substrate [Para. 59, refer to: “thickness”], and/or

obtaining a value indicative of an amount of misalignment between patterns in two layers of the substrate [Para. 90, 101, refer to: “alignment”]. 

(As to claim 7, 9 MIDDLEBROOKS discloses):7. The method of claim 1, wherein determining a simulated result of the patterning process comprises:

simulating the patterning process with means for modeling the patterning process [Para. 71, refer to: “simulation of a pattern layout”], and/or

predicting a dimension of a pattern applied to the substrate based on a computational lithographic simulation comprising [Para. 123, refer to: “lithography simulation/optimization”]:

a projection optics model: and a resist model [Para. 31, refer to: “optics” and “resist”].

(As to claim 8, 10 MIDDLEBROOKS discloses):
8. The method of claim 1, wherein selecting the measurement location for the substrate based on the simulated result comprises comparing the simulated result to tolerances for the pattern [Para. 123, refer to: “lithography simulation/optimization”] and selecting the measurement location based on differences between respective tolerances and corresponding structures in the simulated result [Para. 90, 101, refer to: “alignment”].

(As to claim 12, 14 MIDDLEBROOKS discloses):
12. The method of claim 1, comprising: measuring the substrate at the measurement location; and adjusting the patterning process based on a measured value from the measurement location [Para 64, refer to: “measurement location”].



Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 4, 11
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851